DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 17 are amended, and claims 27-30 are newly added. Claims 1-30 filed 7/27/22 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. 	Claims 1-9, and 13-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baldwin et al (2013/0144731) in view of Ko (2012/0286040) and Falzone et al (2012/0066079).
	Re Claims 1, 17: Baldwin discloses comprising:   
a first terminal and a first computing device, the first computing device having a first touchscreen display configured to display a merchant graphical user interface to guide a merchant through a point-of-sale transaction, the first computing device being supported by the base such that the first touchscreen display faces a first direction (see [0022] POS terminal 130 having a processor, [0050] POS terminal may include a display, such as display 731, Fig. 1 discloses a unitary structure (POS is first computing device, [0038] begins with a remote scanner being coupled to a POS terminal, and receiving instructions from POS terminal); 
and a second terminal having a second computing device and a payment device reader, the second computing device having a second touchscreen display configured to display a consumer graphical user interface to guide a consumer through the point-of-sale transaction, the second terminal being detachably mated to the base of the first terminal such that 1) at least a portion of the second terminal contacts the base when the second terminal is mated to the base and 2) the second terminal is independent of the first terminal when the second terminal is detached from the base, the second touchscreen display faces a second direction different from the first direction when the second terminal is mated to the base, and wherein the second computing device is configured to communicate with the first computing device via a wired connection (see [0048] and Fig. 6 discloses unitary structure where remote scanner is second computing device, [0038] discloses the second remote scanner being coupled to a POS terminal, and [0005] discloses where the remote scanner removably coupled to a POS terminal, see [0022]) discloses how communication between the remote scanner and POS terminal may be accomplished via USB, [0019] discloses indicating whether remote scanner is detached or coupled to the POS terminal, [0051] discloses waiter detaching or decoupling remote scanner from POS terminal 730).
However, Baldwin fails to explicitly disclose the first terminal having a base explicitly even though it is inherent as the scanner is detached or coupled to the POS terminal (see [0020]). Meanwhile, Ko discloses:
a first terminal having a base (see Fig. 2-6 disclose base). 
From the teaching of Ko, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Baldwin’s point of sale with Ko’s disclosure of a base in order for supporting the terminals properly. 
However, Baldwin and Ko fail to explicitly disclose wherein the second computing device is configured to communicate with the first computing device via a wired connection when the second terminal is detached from the base. Meanwhile, Falzone discloses:
wherein the second computing device is configured to communicate with the first computing device via a wired connection when the second terminal is detached from the base (see [0073] connection between peripheral device 120 and data processing system 110 could be wired or wireless). 
From the teaching of Falzone, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Baldwin’s point of sale with Ko’s disclosure of a base and with Falzone’s disclosure of a wired connection in order “… for facilitating point of sale transactions and payment transactions… (see Falzone Abstract).”
Re Claims 2, 21: Baldwin discloses wherein the first computing device has a first surface including the first touchscreen display and a second surface opposite the first surface, wherein the base is connected to the second surface of the first computing device to support the first computing device (see [0047] discloses touch screen).
Re Claim 3: However, Baldwin fails to disclose the base supporting the second terminal. Meanwhile, Ko discloses wherein the base supports the second terminal when the second terminal is mated to the base (see Fig. 2 shows base supporting second terminal). From the teaching of Ko, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Baldwin’s point of sale with Ko’s disclosure of a base in order for supporting the terminals properly.
Re Claims 4, 22-23: However, Baldwin fails to disclose the base in this fashion. Meanwhile, Ko discloses wherein the base has a substantially flat first portion that contacts a surface to support the first terminal and a second portion extending from the first portion to connect to the second surface of the first computing device (see Fig. 2 shows base is flat). From the teaching of Ko, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Baldwin’s point of sale with Ko’s disclosure of a base in order for supporting the terminals properly.
Re Claim 5: However, Baldwin fails to disclose the base in this fashion. Meanwhile, Ko discloses wherein the second terminal contacts both the first portion and the second portion of the base when the second terminal is mated to the base (see Fig. 2 second terminal mated to base). From the teaching of Ko, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Baldwin’s point of sale with Ko’s disclosure of a base in order for supporting the terminals properly.
Re Claim 6: However, Baldwin fails to disclose the base in this fashion. Meanwhile, Ko discloses wherein at least a portion of the second terminal is inserted into the substantially flat first portion of the base (see Fig. 2 shows base is flat). From the teaching of Ko, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Baldwin’s point of sale with Ko’s disclosure of a base in order for supporting the terminals properly.
Re Claims 7, 9, 24: Baldwin discloses wherein the payment device reader includes a card reader integrated into the second terminal and the card reader includes a slot to receive a payment card (see [0023] discloses a remote scanner may include an appropriate transceiver, [0025] discloses a remote server transmitting a request for transaction information including payment information, [0023] remote scanner 120 may include an appropriate transceiver, such as NFC chip, RFID chip, smartcards).
Re Claim 8: Baldwin discloses wherein the wired connection includes a port of the first terminal and a connector of the second terminal when then second terminal is connected to the base and the wired connection includes a USB connection between the first terminal and the second terminal when the second terminal is detached from the base (see [0022]) discloses how communication between the remote scanner and POS terminal may be accomplished via USB).
Re Claim 13: However, Baldwin fails to disclose the second direction. Meanwhile, Ko discloses wherein the consumer looking in the second direction views only the second touchscreen display when the second terminal is mated to the base (see Fig. 2 discloses the two different devices facing different directions). From the teaching of Ko, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Baldwin’s point of sale with Ko’s disclosure of a base in order for supporting the terminals properly.
Re Claim 14: Baldwin discloses wherein the payment device reader comprises a contactless antenna configured to receive an input from a payment device (see [0045] discloses antenna 507).
Re Claim 15: Baldwin discloses wherein the first terminal receives power from a power supply and the second terminal receives power from the first terminal (see [0040, 0042, 0044, 0046] disclose power supply).
Re Claim 16: Baldwin discloses wherein the payment device reader is configured to read at least one of a magnetic swipe-type card or a chip-type card (see [0022] reads NFC chips).
Re Claim 18: Baldwin discloses further comprising a hub connected to the first terminal and at least one point-of-sale-peripheral component (see [0043] discloses USB connector that couples scanner to device).
Re Claim 19: Baldwin discloses wherein the hub is connected to a power supply and configured to provide power to the first terminal and the second terminal is connected to the first terminal to receive power from the first terminal (see [0040, 0042, 0044, 0046] disclose power supply).
Re Claim 20: Baldwin discloses wherein the at least one point-of-sale-peripheral component includes at least one of a receipt printer, cash drawer, barcode scanner, scale or keyboard (see [0047, 0050] disclose keyboard).
8. 	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Baldwin et al (2013/0144731) in view of Ko (2012/0286040) and Falzone et al (2012/0066079), in further view of Herring et al (2013/0155595).
Re Claim 12: However, Baldwin, Ko, and Falzone fail to disclose the following. Meanwhile, Herring discloses wherein the second terminal comprises a rotatable leg portion to support the second computing device when the second terminal is detached from the base (see [0033-0038] rotatable). From the teaching of Herring, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Baldwin’s point of sale with Ko’s disclosure of a base and with Falzone’s disclosure of a wired connection and Herring’s disclosure of rotation in order for “multi-mode computing systems for point of sale transactions… (see Herring Abstract).”
9. 	Claims 10-11, 25, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baldwin et al (2013/0144731) in view of Ko (2012/0286040) and Falzone et al (2012/0066079), in further view of Saitoh (2015/0324781).
Re Claims 10, 25: However, Baldwin, Ko, and Falzone fail to disclose the following. Meanwhile, Saitoh discloses wherein the second surface includes an extended portion extending away from the first surface, the extended portion configured to provide support to the second terminal when the second terminal is detached from the base (see [0011, 0028] discloses extended portion). From the teaching of Saitoh, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Baldwin’s point of sale with Ko’s disclosure of a base and with Falzone’s disclosure of a wired connection and Saitoh’s disclosure of an extended portion in order for supporting the terminals properly.
Re Claim 11: However, Baldwin, Ko, and Falzone fail to disclose the following. Meanwhile, Saitoh discloses wherein the base includes a second slot positioned to align with the slot on the first surface when the second terminal is mated to the base (see Fig. 6B-6C discloses slots). From the teaching of Saitoh, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Baldwin’s point of sale with Ko’s disclosure of a base and with Falzone’s disclosure of a wired connection and Saitoh’s disclosure of a second slot in order for processing multiple types of card transactions.
Re Claim 26: However, Baldwin, Ko, and Falzone fail to disclose the different card readers. Meanwhile, Saitoh discloses wherein the plurality of payment device readers includes at least two of a magnetic swipe-type card reader configured to receive payment information from a magnetic swipe-type card, a chip-type card reader configured to receive payment information from a chip-type card or a contactless antenna configured to receive payment information from a contactless payment device (see [0015, 0018, 0024] magnetic card reader, [0076] chip within credit card). From the teaching of Saitoh, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Baldwin’s point of sale with Ko’s disclosure of a base and with Falzone’s disclosure of a wired connection and Saitoh’s disclosure of both card readers in order for processing multiple types of card transactions.
10. 	Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Baldwin et al (2013/0144731) in view of Ko (2012/0286040), Saitoh (2015/0324781), and Falzone et al (2012/0066079).
Re Claim 27: Baldwin discloses comprising:   
a first terminal, the first terminal comprising see [0022] POS terminal 130 having a processor):
a first computing device having a first touchscreen display configured to display a first graphical user interface (see [0050] and display 731 may be touch-sensitive screen); and
a second terminal detachably mated to the base of the first terminal, the first terminal and the second terminal forming a single unitary point-of-sale system when the second terminal is mated to the base of the first terminal, the second terminal comprising (see [0048] and Fig. 6 discloses unitary structure where remote scanner is second computing device:
a second computing device having a second touchscreen display configured to display a second graphical user interface (see [0047] mobile device or scanner with touch display);
a connection portion configured to detachably mate with the first portion of the base:
a display portion extending from the connection portion, the second touchscreen display being located in the display portion, the display portion contacting the second portion of the base when the second terminal is mated to the first terminal, the display portion configured to orient the second touchscreen display to face a second direction opposite the first direction when the second terminal is mated to the first terminal (see Fig. 1 flat portion connected to upper display portion);
a card reader integrated into the connection portion of the second terminal, the card reader having a slot to receive a payment card (see [0023] discloses a remote scanner may include an appropriate transceiver, [0025] discloses a remote server transmitting a request for transaction information including payment information, [0023] remote scanner 120 may include an appropriate transceiver, such as NFC chip, RFID chip, smartcards).
However, Baldwin fails to explicitly disclose the first terminal having a base explicitly even though it is inherent as the scanner is detached or coupled to the POS terminal (see [0020]). Meanwhile, Ko discloses:
a first terminal having a base, a base coupled to the first computing device to support the first computing device, the base comprising a first portion and a second portion coupled to the first portion, (see Fig. 2-6 disclose base). 
From the teaching of Ko, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Baldwin’s point of sale with Ko’s disclosure of a base in order for supporting the terminals properly.
However, Baldwin fails to disclose an extended portion. Meanwhile, Saitoh discloses:
the second portion of the base extending away from an exterior surface of the first portion of the base and coupled to the first computing device to orient the first touchscreen display to face a first direction (see [0011, 0028] discloses extended portion). 
From the teaching of Saitoh, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Baldwin’s point of sale with Ko’s disclosure of a base and Saitoh’s disclosure of an extended portion in order for supporting the terminals properly.
However, Baldwin, Ko, and Saitoh fails to explicitly disclose wherein the second computing device is configured to communicate with the first computing device via a wired connection when the second terminal is detached from the base. Meanwhile, Falzone discloses:
and the second computing device is configured to communicate with the first computing device via a wired connection at least when the second terminal is detached from the base (see [0073] connection between peripheral device 120 and data processing system 110 could be wired or wireless). 
From the teaching of Falzone, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Baldwin’s point of sale with Ko’s disclosure of a base and Saitoh’s disclosure of an extended portion and with Falzone’s disclosure of a wired connection in order “… for facilitating point of sale transactions and payment transactions… (see Falzone Abstract).”
11. 	Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Baldwin et al (2013/0144731) in view of Ko (2012/0286040), Falzone et al (2012/0066079), and Saitoh (2015/0324781), in further view of Herring et al (2013/0155595).
Re Claim 29: However, Baldwin, Falzone, Ko, and Saitoh fail to disclose the support. Meanwhile, Herring discloses wherein the connection portion is configured to provide support to the display portion when the second terminal is detached from the base (see [0023] base provides support for system). From the teaching of Herring, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Baldwin’s point of sale with Ko’s disclosure of a base and with Falzone’s disclosure of a wired connection and with Herring’s disclosure of support in order for “multi-mode computing systems for point of sale transactions… (see Herring Abstract).”
12. 	Claims 28 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baldwin et al (2013/0144731) in view of Ko (2012/0286040), Falzone et al (2012/0066079), and Saitoh (2015/0324781), in further view of Gomez et al (2014/0097249).
Re Claim 28: However, Baldwin, Falzone, Ko, and Saitoh fail to disclose the opening. Meanwhile, Gomez discloses wherein at least a portion of the connection portion is inserted in an opening of the first portion of the base to mate the first terminal and the second terminal (see [0221] top-opening slot 910). From the teaching of Gomez, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Baldwin’s point of sale with Ko’s disclosure of a base and Saitoh’s disclosure of an extended portion and with Falzone’s disclosure of a wired connection and with Gomez’s disclosure of an opening in order for a predictable result of mating something in an opening where there is space.
Re Claim 30: However, Baldwin, Falzone, Ko, and Saitoh fail to disclose the card reader slot. Meanwhile, Gomez discloses wherein the slot of the card reader is a first slot and the first portion of the base includes a second slot aligned with the first slot when the second terminal is mated to the base to permit a payment card to be swiped through both the first slot and the second slot (see [0084] discloses insert-style card reader 240, [0221] discloses swipe style reader 710). From the teaching of Gomez, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Baldwin’s point of sale with Ko’s disclosure of a base and Saitoh’s disclosure of an extended portion and with Falzone’s disclosure of a wired connection and with Gomez’s disclosure of a slot card reader in order for having available space for processing card transactions.
Response to Arguments
13.	Applicant's arguments filed 7/27/22 are moot in view of the new grounds of rejection as they pertain to claim amendments which have been addressed with a new reference. 
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Unknown (New York Inventor Develops High Density Electronic Interconnection Method, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                                                                                                                       /VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/28/2022
/Fawaad Haider/
Examiner, Art Unit 3687